Citation Nr: 1747612	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-09 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for colorectal cancer and post-surgical residuals from removal of the colon, bladder, and prostate, to include on the basis of exposure to herbicide agents and exposure to contaminated water at Camp Lejeune. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In August 2015, the Board remanded this matter in order for the Veteran to be provided with the opportunity to present testimony at a Board hearing.  The hearing was held via videoconferencing equipment before the undersigned Veterans Law Judge in June 2017.  A copy of the transcript is of record.

In the May 2012 rating decision here on appeal, the RO denied the Veteran's claims of entitlement to service connection for colon cancer, bladder cancer, and prostate cancer.  The Veteran testified at a July 2014 hearing before a Decision Review Officer that he wished to withdraw his appeal with respect to the issues of entitlement to service connection for bladder cancer and prostate cancer, to the extent that they did not represent residuals or metastases of the colorectal cancer.  The Board dismissed the withdrawn claims in August 2015.

In June 2017, the Veteran's representative submitted an additional VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, claiming entitlement to service connection for bladder cancer related to environmental hazards from the Veteran's Service at Camp Lejeune.  In an August 2017 rating decision, the RO confirmed and continued the previous denial of service connection for bladder cancer.  The one-year appeal period has not yet expired for this denial, and the Veteran has not yet submitted an official Notice of Disagreement on a standardized form (VA Form 21-0958). 

The Veteran submitted an additional VA Form 21-526EZ in September 2017 claiming entitlement to service connection for prostate cancer and bladder cancer relating to exposure to Agent Orange and contaminated water at Camp Lejeune and additionally claiming entitlement to a higher disability rating for his service-connected posttraumatic stress disorder (PTSD).  The record does not reflect that these recently-raised issues have been adjudicated by the Agency of Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to adjudication of the claim for service connection for colorectal cancer.

A VA treatment record from June 2012 indicated that the Veteran had a history of colon cancer, for which he was followed by a private gastrointestinal specialist, Dr. Ricci.  Review of the non-VA treatment records in the claims file reveals one note from Dr. Ricci pertaining to a colonoscopy procedure, but otherwise reveals no other record of treatment by this physician.  As no attempts have yet been made to obtain such records, such action should be taken on remand.

The Veteran has raised exposure to contaminated water while stationed at Camp Lejeune as a potential cause of his colorectal cancer and post-surgical residuals.  The Board notes that the Veteran served in Camp Lejeune for more than thirty days in July 1968 and August 1968; therefore, exposure to contaminated water is conceded.  

With regard to veterans who served at Camp Lejeune between 1957 and 1987, VA has recognized potential exposure to contaminants present in the base water supply prior to 1987.  Veterans Benefits Administration (VBA) Training Letter 10-03 (April 26, 2010).  In the early 1980s, it was discovered that two on-base water-supply systems at Camp Lejeune were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. Benzene, vinyl chloride, and other VOCs also were found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any Veteran who served at Camp Lejeune between 1957 and 1987 potentially was exposed in some manner to the full range of chemicals known to have contaminated the water there during this time period. Id. 

The National Academy of Sciences' National Research Council (NRC) published its report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects," in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen diseases were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  These include esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, and female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B. The list of 14 diseases in this NRC report is not an exhaustive list, however. 

The Veteran has not yet received a VA medical opinion with regard to his claim that his exposure to contaminated water at Camp Lejeune caused or contributed to his colorectal cancer and post-surgical residuals.  On remand, such opinion should be obtained.

Efforts should also be taken to associate any outstanding VA treatment records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's outstanding VA treatment records, including those from July 2017 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  After obtaining any necessary authorization from the Veteran, contact the Middlesex Endoscopy Center and any other relevant healthcare facilities and request that they provide VA with any and all records of the Veteran's treatment with Dr. Ricci.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

3.  After completing the above development and associating all responsive records with the claims file, refer the file to an appropriate medical professional ("physician") for a supplemental opinion regarding the etiology of the Veteran's colorectal cancer and post-surgical residuals.  The physician must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  They must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  If, after review of the file, the physician determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The physician must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's colorectal cancer was caused in part or in whole by his conceded exposures to tactical herbicide agents and/or contaminated water at Camp Lejeune.

In this regard, the physician is advised that the Veteran's exposure at camp Lejeune is considered to include exposure to the solvents perchloroethylene, tetrachloroethylene, and trichloroethylene, believed to have entered the base water supply after emerging from an off-base dry cleaning firm and leaking underground storage tanks.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

The physician must include in the medical report the rationale for any opinion expressed, to include citation to specific evidence in the claims file, discussion of the medical processes involved, and/or citation to relevant medical treatise or publication evidence as necessary.  The physician is advised that a rationale itself stated as an unsupported conclusion will be inadequate for the Board's purposes.  If the physician cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the physician (i.e. additional facts are required, or the physician does not have the needed knowledge or training).

4.  Thereafter, review the requested medical opinion to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.

5.  After completing all of the above, conduct any further development deemed necessary in light of the expanded record then readjudicate the Veteran's claim of entitlement to service connection for colorectal cancer and its residuals, including as due to exposure to herbicide agents and/or contaminated water at Camp Lejeune.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


